Citation Nr: 0834723	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  04-32 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
anterior cruciate ligament deficient left knee, status post 
reconstruction (left knee instability), currently rated 20 
percent disabling. 

2.  Entitlement to an increased rating for service-connected 
chondromalacia of the right knee, currently rated 10 percent 
disabling. 

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a back disability including thoracic strain 
and left shoulder injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to March 
1990, and from April 1992 to January 1993.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision from the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which denied increased ratings for service-
connected left knee instability and centimeter of the right 
knee, and denied the petition to reopen the claim of service 
connection for a back disability. 

A February 2007 rating decision granted service connection 
for chondromalacia of the left knee, rated 10 percent 
disabling; and right knee instability, rated 10 percent 
disabling before November 15, 2006, and 20 percent disabling 
from November 15, 2006.  As the veteran has not expressed any 
disagreement with these additional ratings, the ratings 
assigned for these knee disabilities are not in appellate 
status.  

The issue of whether new and material evidence has been 
received to reopen a previously denied claim of entitlement 
to service connection for a back disability is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's left knee instability is manifested by 
moderate lateral instability.

2.  The veteran's right knee chondromalacia was manifested by 
slight loss of flexion.
CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for left knee 
instability is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2007).

2.  A rating in excess of 10 percent for right knee 
chondromalacia is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5014, 5260, 5261 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  

This was not accomplished as the January 2003 and March 2006 
notification letters did not advise the veteran that he must 
show the impact of the worsening of symptoms on his 
employment and daily life, of any special requirement of the 
rating criteria which cannot be met by general worsening of 
symptoms or of relevant diagnostic codes or their 
application.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the and VA's 
uniquely pro-claimant benefits system.  Id.  Instead, all 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  Id.  To do this, VA 
must show that the purpose of the notice was not frustrated, 
such as by demonstrating: 1) that any defect was cured by 
actual knowledge on the part of the claimant; 2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or 3) that a benefit could not have 
been awarded as a matter of law.  Id.  Some other possible 
circumstances that could demonstrate that VA error did not 
prejudice the claimant include where the claimant has stated 
that he or she has no further evidence to submit, or where 
the record reflects that VA has obtained all relevant 
evidence.

While the duty to notify has not been satisfied with respect 
to the notice element to advise the claimant to provide 
evidence concerning the effect that any worsening of his 
disability had on his employment and daily life, the notice 
error did not affect the essential fairness of the 
adjudication because the veteran discussed the effect his 
knee disabilities had on his daily activities at his February 
2003 and November 2006 VA examinations.  Furthermore, the 
Board finds that a reasonable person could be expected to 
understand the importance of providing evidence concerning 
the affect his disability had on his employment and/or daily 
activities, particularly in light of the specific criteria 
for knee disabilities.  As for any special requirements under 
the rating criteria, which cannot be addressed by more than 
mere worsening of symptoms, as the relevant rating criteria 
contain no such requirements, the question of notice on that 
element is moot.  Thus, the Board finds that compliance with 
the essential elements of notice under the holding in 
Vazquez-Flores, has been satisfied, and neither the appellant 
nor his representative has made any allegations concerning 
VA's duty to notify or assist in this case.  In short, the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of this claim.  Gordon v. 
Nicholson, 21 Vet. App. 270, 282-83 (2007).

VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  Any defect with regard to the 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claims 
by the RO subsequent to receipt of the required notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (specifically declining to address harmless 
error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, VA has satisfied 
both the notice and duty to assist provisions of the law.

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred in or 
aggravated by military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The Rating Schedule provides ratings for impairment of the 
knee when there is evidence of slight (10 percent), moderate 
(20 percent), or severe (30 percent) recurrent subluxation or 
lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257.

The veteran's chondromalacia of right knee is rated under 
Diagnostic Code 5014, osteomalacia.  This Diagnostic Code is 
rated as degenerative arthritis under Diagnostic Code 5003, 
which in turn, is rated based on limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, as in this case, an evaluation 
of 10 percent is assignable for each major joint or group of 
minor joints affected by limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  

The Rating Schedule provides compensable ratings for 
limitation of flexion of the leg when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), and 15 
degrees (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Compensable ratings for limitation of extension of the 
leg are assigned when extension is limited to 10 degrees (10 
percent), 15 degrees (20 percent), 20 degrees (30 percent), 
30 degrees (40 percent) or 45 degrees (50 percent).  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  Normal knee flexion 
and extension is from 0 to 140 degrees.  38 C.F.R. § 4.71, 
Plate II.  Separate ratings under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned 
for disability of the same joint, if none of the 
symptomatology on which each rating is based is duplicative 
or overlapping.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59,990 
(2005).

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  A finding of dysfunction due to pain must 
be supported by, among other things, adequate pathology.  38 
C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated 
at the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993). 

Separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged 
rating."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
A.  Left Knee Instability

Mild instability was found on February 2003 VA examination.  
The addendum to the November 2006 VA examination noted that 
the veteran's knees demonstrated moderate instability.  

The evidence is insufficient to show severe recurrent 
subluxation or lateral instability of the knee under 
Diagnostic Code 5257.  Thus, an increased, 30 percent, rating 
is not warranted.  In addition to the 20 percent evaluation 
for left knee instability, the veteran has been assigned a 10 
percent for chondromalacia of the left knee.  The evidence 
does not support the assignment of any additional rating for 
this knee.  

B.  Right Knee Chondromalacia

The range of motion of both knees was normal, 0 to 140 
degrees, on February 2003 VA examination.  The November 2006 
VA examination report reflects bilateral knee range of motion 
of 0 to 110 degrees without pain.

None of the medical evidence shows that any right knee 
flexion or extension is limited to the extent necessary to 
meet the criteria for separate compensable ratings.  To 
assign two, separate compensable ratings solely based on 
painful motion under Diagnostic Codes 5260 and 5261 would be 
in violation of the rule of pyramiding.  See 38 C.F.R. § 
4.14; VAOPGCPREC 9-04, supra. 

The veteran does not meet the schedular criteria for even a 
compensable rating.  Thus, the currently assigned 10 percent 
rating for the left knee is proper.  See Diagnostic Code 
5003, supra.  In addition, it should be noted that the 
veteran is also in receipt of a 20 percent evaluation for 
right knee instability.  The evidence does not warrant a 
higher rating for this knee.  

C.  DeLuca Considerations

The examiner who conducted the February 2003 VA examination 
noted that the DeLuca examination was unchanged; there was no 
fatigability, incoordination or weakness.  The examiner did 
state that on a day the veteran has a bad knee flare he could 
lose all range of motion of either knee.  However, there are 
no medical records demonstrating that the veteran has ever 
shown such severe limitation of motion.  

The examiner who conducted the November 2006 VA examination 
noted that both knees showed no change in range of motion, 
fatigability, incoordination or weakness, endurance, or pain 
level with repetitive movement.

There is no objective evidence that pain on use of the joint 
results in limitation of motion to a degree which would 
support a higher rating for either knee.  

D.  Conclusion

At no time during the pendency of these claims, has any knee 
disability been more or less disabling than as currently 
rated.  In conclusion, for these reasons, the preponderance 
of the evidence is against the claims, the benefit-of-the-
doubt rule does not apply.  38 C.F.R. § 3.102.  Thus, 
increased ratings are not warranted.


ORDER

Entitlement to an increased rating for service-connected left 
knee instability is denied. 

Entitlement to an increased rating for service-connected 
chondromalacia of the right knee is denied. 


REMAND

To successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  The VA has a duty to 
inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The VA is also obligated to provide a claimant 
notice of what is required to substantiate each element of a 
service-connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) (holding that notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability), see 
also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In 
other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  See Kent, 
supra.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  Id.  VA must look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id.  The veteran has never received such 
notice regarding this claim.  Therefore, the claim must be 
remanded to provide the veteran with notice which complies 
with these VA provisions and the subsequent Court decisions 
noted above.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); and Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The notice should explain 
the terms "new" and "material;" and 
explain the types of evidence that would 
be considered new and material.  The 
notice should describe what evidence would 
be necessary to satisfy the element of the 
underlying claim which was found 
insufficient in the August 1998 decision; 
either that his back disability, including 
thoracic strain and left shoulder injury, 
was incurred in service or that a 
preexisting disability was aggravated in 
service.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; Kent, 
Dingess/Hartman, Vazquez-Flores, supra.

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


